              Case 2:21-cv-04024-MSG Document 9-7 Filed 09/13/21 Page 1 of 3




                             Exhibit 7




{02430459 }
​September 10, 2021   Case 2:21-cv-04024-MSG Document 9-7 Filed 09/13/21 Page 2 of 3


Dear Chief School Administrator:


I hope this letter finds you, your family, and community safe and your schools secure. The start of
this school year has been extraordinarily challenging and your continued leadership is
appreciated.


A few brief updates ahead of the weekend --


Late yesterday,
President Biden announced a series of additional federal measures 
(https://www.whitehouse.gov/covidplan/)

to help bring the pandemic under control. The Pennsylvania Department of Education (PDE) and
our partners in the Pennsylvania Department of Health and the Pennsylvania Department of
Human Services are working to digest the Path Out of the Pandemic Action Plan; its implications
for the commonwealth, including personnel who work under Federal programs; and next steps in
our implementation role.


On Wednesday, PDE
issued a communication to a school district
(/Documents/K-12/Safe%20Schools/COVID/SOH%20Order%20Violation%20Letter.pd
f)

that has exhibited significant noncompliance with the
Acting Secretary of Health's Face Coverings Order
(https://www.health.pa.gov/topics/Documents/Diseases%20and%20Conditions/Ord
er%20of%20the%20Acting%20Secretary%20Directing%20Face%20Coverings%20in%
20Schools.pdf)

. While this letter responds to a specific set of circumstances in a single school entity, the cautions
and conditions are broadly applicable to all school entities – both public and nonpublic.
Relatedly, this Order is not a mask optional policy. Any school entity simply permitting a parent's
                  Case 2:21-cv-04024-MSG Document 9-7 Filed 09/13/21 Page 3 of 3
sign-off without evidence that the student has a medical or mental health condition or disability
that precludes the wearing of a face covering is not in compliance with the Order. Under the
Order, and as set forth in
                           (/Schools/safeschools/emergencyplanning/COVID-19/SchoolReopeningGuidance/Re
PDE's Answers to FAQs openingPreKto12/MaskingOrder/Pages/FAQs.aspx)
, school entities must require all individuals, two years of age and older, to wear face coverings
unless the individual has a medical or mental health condition or disability that precludes the
wearing of a face covering. In accordance with Section 3 of the Order, before an individual is
excepted from the Order, all alternatives to a face covering, including a face shield, are to be
exhausted. It is recommended that any exception be in accordance with eligibility under Section
504 of the Rehabilitation Act or IDEA for such medical or mental health condition or disability.
School entities should follow their established processes for determining student eligibility under
those laws, including any medical documentation that they would normally require. There are
exceptions to the Order; however, a parent's opposition to the Order is not one of them.


Thank you for your continuing efforts during this challenging time.
